Citation Nr: 1747430	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-03 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 8, 2001 for the grant of service connection for coronary artery disease.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected coronary artery disease and/or diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from May 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington and St. Petersburg, Florida.  Jurisdiction resides with the RO in St. Petersburg, Florida.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  At the April 2017 hearing, the Veteran requested to withdraw the issue of entitlement to an effective date earlier than May 8, 2001 for the grant of service connection for coronary artery disease.

2.  The evidence is evenly balanced as to whether the Veteran's erectile dysfunction is proximately due to or the result of service-connected coronary artery disease and diabetes mellitus.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to an effective date earlier than May 8, 2001 for the grant of service connection for coronary artery disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for establishing service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In the present case, on the record at the April 2017 hearing, the Veteran withdrew from consideration the issue of entitlement to an effective date earlier than May 8, 2001 for the grant of service connection for coronary artery disease.  As the Veteran has withdrawn his appeal regarding this issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.

Service Connection

The Veteran contends, in pertinent part, that his current erectile dysfunction is the result of his service-connected coronary artery disease and/or diabetes mellitus.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

It is undisputed that the Veteran in this case has a current diagnosis of erectile dysfunction as a February 2012 VA examiner diagnosed him with such disorder.  The Veteran is also currently service connected for Type 2 diabetes mellitus and coronary artery disease.  Hence, the dispositive issue in this case is whether the Veteran's erectile dysfunction is secondary to a service-connected disability.  For the following reasons, the Board finds that it is.

In February 2012, the VA examiner opined that it was less likely than not that erectile dysfunction was secondary to a service-connected disability because even though the Veteran was service connected for diabetes and coronary artery disease, January 2011 cardiac testing showed an ejection fraction of 63 percent post coronary artery bypass grafting, which indicated that no peripheral circulation problems could be related to his heart.  The examiner also noted that the Veteran did not have documented diabetic neuropathy and that he had a history of hyperlipidemia and hypogonadism, both of which are known to cause erectile dysfunction.

In June 2012, the Veteran submitted a statement from a private doctor who wrote only that the Veteran suffers from erectile dysfunction as a result of "cardiovascular causes."

In April 2014, the Veteran submitted an opinion from different private doctor who wrote that "The causes of erectile [dysfunction] for this patient include Type II diabetes, hyperlipidemia, hypertension and [coronary artery disease]."  In June 2017, the Veteran submitted another statement from the same doctor who appeared to conclude, after examining the Veteran, that arteriosclerotic vascular disease, Type II diabetes mellitus and coronary artery disease all caused erectile dysfunction.  The doctor explained that arteriosclerosis causes loss of blood flow due to buildup of plaque in the blood vessels and that diabetes accelerates this process; that coronary artery disease reduces the ability of the heart to pump effectively, further limiting blood flow; and that erectile function depends upon adequate blood flow.

In sum, there appear to be essentially two theories regarding the etiology of the Veteran's erectile dysfunction.  The VA examiner attributed the Veteran's erectile dysfunction more to low testosterone and high cholesterol than to his cardiovascular disorders and, as such, found that it was not related to service-connected disabilities.  The other theory posits that the primary causal factors for the Veteran's erectile dysfunction are his cardiovascular disorders, including coronary artery disease, and that this is further impaired by diabetes.  Again, the June 2012 private doctor specifically noted that cardiovascular disorders caused the Veteran's erectile dysfunction and the April 2014 doctor identified coronary artery disease as impairing the blood flow needed for normal erectile function as well as diabetes mellitus as accelerating arteriosclerosis which also impairs necessary blood flow.

In weighing these opposing theories, the Board notes that although the VA examiner reviewed the claims file, to include the service treatment records, because the relationship between the Veteran's current disorders is the dispositive issue in this case, the fact that the private doctors did not have access to the claims file does not significantly weigh against those opinions, particularly since they were otherwise adequately informed of the Veteran's relevant medical history.  Further, the private doctors had adequate medical training and experience to offer an opinion as to the causes of erectile dysfunction.  Since the same can be said of the VA examiner, and since both the VA opinion and the June 2017 private opinion were supported by rationales consistent with the evidence of record, the Board finds that, overall, the evidence is approximately evenly balanced as to whether the Veteran's erectile dysfunction is proximately due to or the result of service-connected coronary artery disease and diabetes mellitus.  The Veteran is therefore entitled to the benefit of the doubt.  38 U.S.C.A. § 5107.  The benefit-of-the-doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  The appeal is granted.


ORDER

The appeal as to the issue of entitlement to an effective date earlier than May 8, 2001 for the grant of service connection for coronary artery disease is dismissed.

Entitlement to service connection for erectile dysfunction is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


